Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/03/2022 has been entered. Claims 1 – 10
The amendments have overcome the previous objections and rejections set forth.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue (Reg. 56,474) on 3/8/2022

The application has been amended as follows:
Claim 7: line 3, remove “the” from “the metal material” and replace with “a”
Claim 7: line 9, insert “to” between “housing” and “reach”
Claim 7: line 41, remove “a” from “a collection tray” and replace with “the”


Reasons for Allowance
The reasons for allowance were stated in the previous office action mailed on 02/14/2022. However, they are included here for clarity of the record. Claims 1 – 10 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art does not anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to the/an induction coil being disposed about/around the turntable. The closest prior art is Kang (CN104588674) in view of Lu (CN106392088) and Ueda (US 4,315,720) which teaches a similar apparatus to the claimed invention but does not teach or reasonably suggest an induction coil disposed about/around the turntable. While the prior art of Dai (CN107350477A) teaches an atomizing rotating mechanism with a turntable that is heated by a heating device to keep the powder from solidifying prematurely, Dai does not teach how or with what the mechanism is heated. Furthermore, the prior art of Li (CN205254120) teaches an induction coil wrapped around a rotating turntable, but teaches that the induction coil is used to form an arc between the turntable and a solid metal wire fed into the house, in order to melt the solid metal wire. 
Therefore, the prior art does not reasonably render obvious or teach why a person of ordinary skill in the art would modify the apparatus of Kang in view of Lu and Ueda to and specifically select an induction coil disposed about/around the turntable to heat the turntable.

Claims 2 – 10 depend from, or otherwise require, all the limitations of allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738